DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
 Response to Amendment/Arguments
The Office has carefully considered Applicant’s remarks dated 09/29//2020.  Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the claimed components set forth in Claim 6 are indeed structurally different than that of Massey (USPUB 2017/0172240A1).  Applicant remarks proffer that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim  6 which for the reasons set forth in Applicant’s remarks is not taught nor obvious based upon the prior art.  All previously made rejections are now withdrawn. 
Allowable Subject Matter
Claims 6-15 are allowed, renumbered as 1-10.
The following is an examiner’s statement of reasons for allowance:  Each pending claim depends from claim 6, which for the reasons which follow is not taught nor obvious based upon the prior art.
There was no prior art found that teaches or suggests a garment comprising a multi-layer woven fabric comprising a face-side fabric, a back-side fabric, a filling packed between the face-side fabric and the back-side fabric, and a waterproof breathable membrane, wherein the face-side fabric and the back-side fabric each have selvage ends and are woven together such that the face-side fabric and the back-side fabric are joined at the selvage ends to form the multi-layer woven fabric, and the waterproof breathable membrane is provided on one surface of the multi-layer woven fabric, and a small fineness of yarn comprising the face-side fabric and the back-side fabric is 11 dtex or more and 77 dtex or less.  
There is insufficient evidence to conclude that the properties of air permeability, waterproofness or water pressure resistance are inherent to the structural arrangement shown in the prior art, there is no reason to provide these properties based on the prior art, and there is no teaching in the prior art of how to achieve these properties. Based upon the teachings of the prior art, claims 6 and the claims which depend therefrom are non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP